

116 HR 510 IH: Building Rail Access for Customers and the Economy Act of 2019
U.S. House of Representatives
2019-01-11
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I116th CONGRESS1st SessionH. R. 510IN THE HOUSE OF REPRESENTATIVESJanuary 11, 2019Mr. Blumenauer (for himself and Mr. Kelly of Pennsylvania) introduced the following bill; which was referred to the Committee on Ways and MeansA BILLTo amend the Internal Revenue Code of 1986 to permanently extend the railroad track maintenance
			 credit, and for other purposes.
	
 1.Short titleThis Act may be cited as the Building Rail Access for Customers and the Economy Act of 2019 or the BRACE Act of 2019. 2.Railroad track maintenance credit made permanent (a)In generalSection 45G of the Internal Revenue Code of 1986 is amended by striking subsection (f).
			(b)Effective date
 (1)In generalThe amendment made by subsection (a) shall apply to expenditures paid or incurred during taxable years beginning after December 31, 2017.
 (2)Safe harbor assignmentsAssignments, including related expenditures paid or incurred, referred to in section 45G(b)(2) of the Internal Revenue Code of 1986 for taxable years ending after December 31, 2017, shall not fail to be treated as timely made if made pursuant to a written agreement entered into not later than 90 days after the date of the enactment of this Act.
				